UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Criminal No. 18-443 (AET)

ORDER FOR CONTINUANCE

DANIEL RIVERA

 

This matter having come before the Court on the joint application of the
United States, by Craig Carpenito, United States Attorney for the District of
New Jersey (Dara Aquila Govan, Assistant U.S. Attorney, appearing), and
defendant Daniel Rivera (Andrea Bergman, A.F.P.D., appearing), for an order
granting a continuance of proceedings in the above-captioned matter; and the
defendant being aware that he has the right to have this matter brought to trial
within 70 days of the date of his appearance before a judicial officer of this
court pursuant to 18 U.S.C. § 3161 (c){1); and the defendant having consented
to such continuance and having waived such right; and for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

1. This case is an unusual or complex case within the meaning of the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B){ii), in light the nature of the
prosecution such that it is unreasonable to expect adequate preparation for
pretrial proceedings or for the trial itself within 70 days.

2. The discovery in the case is expected to be voluminous, consisting of,
among other things, voluminous financial records, and additional time is
necessary to ensure that, taking into account the exercise of diligence, defense
counsel have sufficient time to review and inspect discovery and further
investigate the charges in this matter.

3. Asaresult of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7){A)
and (h)(7)(B)(ii) and (iv), the ends of justice served by the granting of this
continuance outweigh the best interests of the public and the defendant ina
speedy trial.

IT IS, therefore, on this day oe 20: 19;

(1) ORDERED that this action be, and hereby is, continued until

September 20, 2019 and it is further

(2) ORDERED that the period from the date of this order through
September 20, 2019 be and it hereby is excluded in computing time under the
Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.

Cnrne E

Honorable Anne E. Thompson
United States District Judge

 

Consented to as to form and entry:

sani eet ee

Assistant U.S. Attorney

(vndhsn Loe —

ANDREA BERGMAN
Assistant Federal Public Defender
Counsel for defendant Daniel Rivera
